     Case 3:19-cv-00663-RCJ-WGC Document 35 Filed 03/29/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    CHRISTOPHER EDWARD PIGEON,                        Case No. 3:19-cv-00663-RCJ-WGC
12                       Petitioner,                    ORDER
13           v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17          This is a closed habeas corpus action under 28 U.S.C. § 2254. On July 8, 2020, the court

18   dismissed the action because petitioner had not filed a complete application to proceed in forma

19   pauperis with the information that the court needed to determine whether to grant the application.

20   ECF No. 22. Currently before the court are petitioner's "Motion to Remain Dismissed" (ECF No.

21   24) and his "Motion Requesting that this Case Remain Closed" (ECF No. 30). Respondents have

22   filed responses (ECF No. 29 and 32), and petitioner has filed a reply (ECF No. 33). The court

23   denies petitioner's motions.

24          Respondents construe petitioner's motions as motions for reconsideration of the dismissal

25   of this action, and the court agrees. However, only a small part of petitioner's arguments address

26   the only reason why the court dismissed the action: Petitioner's failure to file a complete

27   application to proceed in forma pauperis. Petitioner states that he "formally paid" the filing fee

28   on January 26, 2020, by submitting an inmate account transaction request form. However, the
                                                       1
     Case 3:19-cv-00663-RCJ-WGC Document 35 Filed 03/29/21 Page 2 of 2



 1   form itself is not money. Petitioner's inmate account statement shows that no transactions for
 2   $5.00 occurred between January 22, 2020, and February 4, 2020. ECF No. 29-2 at 2. The
 3   statement also shows that petitioner's balance during that time was $0.41, so he would not have
 4   been able to pay the filing fee then. Id. Another exhibit shows that petitioner has not paid any
 5   court filing fees. ECF No. 29-1 at 2. Finally, the court has not received any money from
 6   petitioner. Petitioner thus has not demonstrated a reason why the court should reconsider its
 7   dismissal.
 8          The rest of petitioner's arguments have nothing to do with the reason why the court
 9   dismissed the action. The court will not address those arguments.
10          IT THEREFORE IS ORDERED that petitioner's "Motion to Remain Dismissed" (ECF
11   No. 24) is DENIED.
12          IT FURTHER IS ORDERED that petitioner's "Motion Requesting that this Case Remain
13   Closed" (ECF No. 30) is DENIED.
14          DATED: March 29, 2021.
15                                                               ______________________________
                                                                 ROBERT C. JONES
16                                                               United States District Judge
17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
